 In the Matter ofALExZUKOFF, AN INDIVIDUAL, DOING BUSINESSUNDERTHE NAME OF A. Z. HAT CO.andWHOLESALE AND WAREHOUSE WORKERSUNION, LOCAL 65, C. 1. 0.Case No. R-8900 (2-R-3937).-Decided October 25, 1943Mr. Frederick R. Livingston,for the Board:Mr. Ales, Zukoff,of New York City, for Zukoff.Mr. Irving Lebold,of New York City, for the C. I. O.Mr. Murray GurtmanandMarkewich, Rosenhaus & Markewich, by-Mr. Irwin Panken,of New York City, for the A. F. of L..Mrs. Augusta Spaulding;of counsel to the Board.DECISIONANDORDERSTATEMENT, OF THE CASEUpon petition duly filed by Wholesale and Warehouse WorkersUnion, Local 65, affiliated with the Congress of Industrial Organiza-tions, herein called the C. I. 0., alleging that a question affecting com-merce had arisen concerning the representation of employees of AlexZukoff, an individual, doing business under the name of A. Z. Hat Co.,New York City, herein called Zukoff, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeWilliam F. Guffey, Jr., Trial Examiner, Said hearing was held- atNew York City on August 26, 1943. The Board, Zukoff, the C. I. 0.,and Joint Board of Millinery Workers Union, Local 90, affiliated withthe American Federation of Labor, herein called the A. F. of L., ap-peared, participated, and were afforded full opportunity to be heard,,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:53 N. L. R B, No. 11. ,58 A. Z. HAT CO.FINDINGS, OF FACT1.THE BUSINESS OF ZUKOFF59Alex Zukoff, an individual, doing business under the name of A. Z.Hat Co., is engaged in the wholesale sale and distribution of ladies'hats.He has his principal office and place of business at New YorkCity.In the operation of his business, Zukoff purchases hats and mil-linery.During the year 1942, the value of such purchases exceeded$15,000, approximately 25 percent of which represented productsshipped to New YorkCityfrom points outside the State.Duringthe same period, Zukoff sold hats and millinery valued in excess of$25,000, over 50 percent of which represented merchandise sold andshipped by Zukoff to points outside the State.Zukoff admits that he is engaged in commerce, within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDWholesale and Warehouse Workers Union, Local 65, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of Zukoff.Joint Board of Millinery Workers Union, Local 90, is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to membership employees of Zukoff.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONFor a time preceding January 1943 Zukoff was a member of TheNew York Association of Wholesalers of Ladies' and Children's Hats,Inc., herein called the Association'With other members of the As-sociation, Zukoff recognized the A. F. of L. as bargaining representa-tive of his shipping employees, and contracted with the A. F. of L.on their behalf.In or about January 1943, Zukoff resigned his mem-bership in the Association.The contract between the members ofthe Association and the A. F. of L. terminated on February 15, 1943.Zukoff did not thereafter enter into any contract with the A. F. of L.concerning his employees. In the spring of 1943 the C. I. O. askedZukoff for recognition as exclusive bargaining representative of hisemployees.Zukoff refused to grant such recognition since theA. F. of L. also claimed to represent them.3 SeeMatter of The New York Association of Wholesalers of Ladies' and Children's Hats,Inc., decided this day,53 N. L. R. B. 38. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe C. I. O. contends that all employees of -Zukoff except the book-keeper constitute an appropriate bargaining unit.The A. F. of L.would restrict the bargaining unit to shipping employees.Zukoff maintains a store for the sale of millinery at wholesale inNew York City.A space is set aside on the main floor for the office;a balcony is used for storage purposes; and facilities for shipping arein the basement.Zukoff regularly employs 4 to 5 persons through-out the year, and additional employees during the rush seasons.Among the persons regularly employed are two salesmen, a shippingclerk, and a bookkeeper.2 In April 1943, the shipping clerk, and inJune and in August 1943, respectively, the two salesmen left Zukoff'semploy.Up to the time of the hearing none of these persons had beenreplaced and a bookkeeper was the only employee on Zukoff's payroll.She assists Zukoff generally in the conduct of his business, andmanages the store unaided during his temporary absences.TheC. I. O. contends that the bookkeeper is acting as an assistant man-ager, and should therefore not be included in a bargaining unit ofnon-supervisory employees.-We find it unnecessary to determine thestatus of the bookkeeper in this proceeding.We have decided in previous proceedings that the certification ofa representative for a bargaining unit of one employee is not withinthe policy of the Act.3 Zukoff presently employs a bookkeeper andno other persons.Under these circumstances, we find that no ques-tion exists concerning the representation of employees of Zukoff, andwe shall dismiss without prejudice the petition filed in this proceeding.ORDERIT IS HEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of Alex Zukoff, an individual,doing business under the name of A. Z. Hat Co., New York City,filed by Wholesale and Warehouse Workers Union, Local 65, C. I. 0.,bo, and it herebyis, dismissed.MR. GERARD D. REILLY tooknopart in the consideration of theaboveDecision and Order.2The C. I. O. submitted evidence to indicate that it represented 2 of 4 employees listedan the pay roll of May 15, 1943."Matter of Luckenbach Steamship Company, Inc,et al.,2 N L R B. 181, 193;Matterof H. Rosenlursch Company,38 N L R B 619.11